DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed on 07/28/2022, has been entered and carefully considered.
Claims 1, 3, 6-12, 14, 17 and 20 have been amended and Claims 1-20 remain pending. 

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
With respect to Claim 1, 6, 17 and 20, the prior art fails to disclose the limitation “receiving … a wakeup signal to wake the UE from a sleep state of the DRX mode … the wakeup signal for the UE transmitted by an access network entity using a first transmit beam and a second transmit beam of a first set of transmit beams in accordance with a beam sweeping configuration”. Examiner respectfully disagrees. 
A secondary reference, paragraph 0022 of Cheng (US 2018/0049126), teaches “receiving … a wakeup signal to wake the UE from a sleep state of the DRX mode for a DRX on duration, … the wakeup signal for the UE transmitted by an access network entity. 

Paragraph 0022 are reproduced below for convenience. 
[0022] The disclosed system may support efficient network access, mitigating or overcoming one or more of the problems in the prior art, including further minimizing power consumption (e.g., in the connected and idle modes). Such methods and systems may also be referred to as network on-demand access in this disclosure. The disclosed systems and methods can achieve further power saving on UEs through passive triggering. That is, the UEs can remain in the sleeping mode unless triggered by wakeup signals. The wakeup signals can be generated from the UE (e.g., UL data arrival from a higher layer, so that UE wakes up and requests for UL transmission) and/or received by the UE (e.g., the network wakes up the UE on-demand to transmit DL data or perform system information change). As shown in FIG. 1, in some embodiments, a communication node (e.g., a gNB) may need to transmit data (e.g., DL data) to a UE, which may be in a sleeping power mode. The communication node may transmit a signal (e.g., a wakeup signal) to the UE. The UE device may awaken from the sleeping power mode and be in a non-sleeping power mode (e.g., the active mode) and transmit or receive data traffic. For example, the UE may page the communication node, perform PDCCH decoding, and perform PDSCH (physical downlink shared channel) decoding. The UE device may go back to the sleeping mode after completing the data reception (e.g., when an inactivity timer triggers). In some embodiments, a network on-demand access method may be implementable by a device (e.g., the UE device) and may comprise receiving a signal (e.g., the wake-up signal from the communication node) and deriving power from the received wakeup signal. The UE device uses the derived power to determine if the received wakeup signal corresponds to the UE device. In response to a determination that the received wakeup signal corresponds to the device, setting the device to an active power mode.

Li in view of Cheng doesn’t explicitly teach that “the … signal transmitted by a network entity using a first transmit beam and a second transmit beam of a first set of transmit beams in accordance with a beam sweeping configuration”. 
In the same field of endeavor, Paragraph 0168 and 0173 of Park et al (US 2020/0336193), discloses the limitation “the … signal transmitted by a network entity using a first transmit beam and a second transmit beam of a first set of transmit beams in accordance with a beam sweeping configuration”.  Applicant further argues that Park only discloses a base station transmit DL control signal in multiple beam directions. That is, the DL control signal is different from a wakeup signal. 
	First, wakeup signal is one of DL control signal. Second, paragraph 0168 of Park discloses the need to transmit control signal in multiple beam directions, which also applies to a general wakeup signal. 
	Paragraph 0168 of Park is reproduced below for convenience. 
[0168] However, in the case of a UE with high mobility or a UE operating in Discontinuous Reception (DRX) mode (for example, when a UE operates alternately in sleeping mode where the UE does not attempt to detect any DL control signal and wakeup mode where the UE attempts to detect a DL control signal on a predetermined time basis for the purpose of saving battery power), if the UE resumes DL signal reception after performing no DL signal reception during a predetermined time, the serving beam configured by the BS may be different from an analog beam from which the UE can detect a DL signal (hereinafter such a beam is referred to as a hearable beam). For example, the UE may observe that a DL signal transmitted from the BS via the serving beam has low reception sensitivity (e.g., low SINR (signal to interference and noise power ratio)) but a DL signal transmitted via another analog beam (except the serving beam) has high reception sensitivity.

	In the case of a UE operating in Discontinuous Reception (DRX) mode, the UE could move to a region where the UE couldn’t detect the wakeup signal in a beam direction. Thus, it will be beneficial to send wakeup signal in multiple beam directions for the UE to receive the signal. The combination of Li in view of Cheng and Park would ensure the UE to be able to receive the wakeup signal even if the UE moves quite a distance in DRX sleep mode. 
	For the reasons stated above, Examiner believes the rejection should be maintained. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites limitation “receiving, from the UE, an indication of the first transmit beam and the second transmit beam selected by the UE based at least in part on the set of signals, wherein the wakeup signal is transmitted using the first transmit beam and the second transmit beam of the first set of transmit beams based at least in part on the received indication”. 
Base on additional limitations from parent claims 6 and 7, the sequence of actions seem to be the following: 
1)  identify data available to transmit 
2) transmit a wakeup signal to the UE using a first transmit beam and a second transmit beam of a first set of transmit beams
3)  configure the UE to monitor the first set of transmit beams to receive a set of signals
4) receive, from the UE, an indication of the firs transmit beams and the second transmit beam selected by the UE based at least in part on the set of signals
 
However, the step 2 of transmitting a wakeup signal would depend on step 4 of receiving an indication, which is a later step. At the time of transmitting the wakeup signal, the indication from step 4 is unknown to the base station. Thus, the claim is still rendered indefinite. 
Claims 9-12 are dependent claims of Claim 8, thus are rejected for the same deficiency. 
	 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2014/0198696) in view of Cheng (US 2018/0049126), further in view of Park et al (US 2020/0336193). 
Regarding claim 1, 17, Li teaches a method/an apparatus for wireless communication at a user equipment (UE), comprising: 
receiving, a set of signals transmitted by the access network entity using a second set of transmit beams, the set of signals comprising reference signals, or synchronization signals, or a combination thereof ([0132], UE performs RX beam training from the beams associated with the reference signal”; also [0142], “sync channel, the BCH channel, a reference signal”);
selecting a transmit beam from the second set of transmit beams for the UE to use to receive downlink transmissions from the access network entity ([0141], “the UE can perform DL TX and RX beam training to determine the good DL RX beam(s) associated with the good DX TX beams, or to determine the good pairs of DL TX and RX beams”); and transmitting an indication of the selected transmit beam to the access network entity ([0117], “feeding back the UE’s preferred DL TX beams on the random access channel (RACH)”).  
Li doesn’t explicitly teach that receiving, while operating in a discontinuous reception (DRX) mode, a wakeup signal to wake the UE from a sleep state of the DRX mode for a DRX on duration; receiving, during the DRX on duration, a set of signals transmitted by the base station.
Cheng teaches receiving, while operating in a discontinuous reception (DRX) mode ([0019], “discontinuous reception (DRX within the connected mode) are provided for power saving”), a wakeup signal to wake the UE from a sleep state of the DRX mode for a DRX on duration; receiving, during the DRX on duration, a set of signals transmitted by the base station ([0022], “a communication node (e.g., a gNB) may need to transmit data (e.g., DL data) to a UE, which may be in a sleeping power mode. The communication node may transmit a signal (e.g., a wakeup signal) to the UE. The UE device may awaken from the sleeping power mode and be in a non-sleeping power mode (e.g., the active mode) and transmit or receive data traffic”). 
Li in view of Cheng doesn’t explicitly teach that the signal transmitted by an access network entity using a first transmit beam and a second transmit beam of a first set of transmit beams in accordance with a beam sweeping configuration. 
Park teaches that the signal transmitted by a an access network entity using a first transmit beam and a second transmit beam of a first set of transmit beams in accordance with a beam sweeping configuration ([0173], “a BS configures and utilize a beam sweeping DL control region to efficiency transmit a DL control signal to a UE in multiple analogy beam directions”, [0168], “in case of a UE with high mobility or a UE operating in Discontinuous Reception (DRX) mode …. If the UE resumes DL signal reception after performing no DL signal reception during a predetermined time, the serving beam configured by the BS may be different from an analog beam from which the UE can detect a DL signal”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Park in the system disclosed by Li in view of Cheng. The combination of Li in view of Cheng and Park would ensure the UE to be able to receive the wakeup signal even if the UE moves quite a distance in DRX sleep mode (see paragraph 0170 and Fig. 11). 

Regarding claim 2, 18, the aforementioned references further teaches: decoding the set of signals, wherein the set of signals are encoded using a code rate that is higher than a code rate used to encode the wakeup signal; and determining a signal quality associated with the decoded set of signals, wherein selecting the transmit beam is based on a signal quality threshold (Li, [0117]).

Regarding claim 3, 19, the aforementioned references further teach: receiving, as part of the wakeup signal, at least a part of a beam management configuration used to select the transmit beam from the second set of transmit beams (Li, [0113]-[0117]).

Regarding claim 4, the aforementioned references further teach: receiving the downlink transmissions transmitted by the access network entity using the selected transmit beam, wherein the downlink transmissions comprise a physical downlink control channel (PDCCH), or a resource grant, or downlink data, or a combination thereof (Li, [0139], “Then the UE will get the PDCCH”).  

Regarding claim 5, the aforementioned references further teaches: the reference signals comprise demodulation reference signals (DMRSs), tracking reference signals (TRSs), phase compensation reference signals (PC-RSs), or channel state information reference signals (CSI-RSs), or a combination thereof (Li, [0127], “CSI-RS measurement”); and the synchronization signals comprise primary synchronization signals (PSSs), secondary synchronization signals (SSSs), demodulation reference signals (DMRSs), physical broadcast channel (PBCH) signals, or a combination thereof (Li, [0142], “The training can use beams carrying the sync channel, the BCH channel, a reference signal and the like”).

Claims 6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2018/0049126), further in view of Park et al (US 2020/0336193). 
Regarding claims 6, 20,  Cheng teaches a method for wireless communication at an access entity, comprising: identifying that data is available to be transmitted to a user equipment (UE) that is operating in a discontinuous reception (DRX) mode ([0019], “discontinuous reception (DRX within the connected mode) are provided for power saving”); and transmitting, to the UE, a wakeup signal to wake the UE from a sleep state of the DRX mode ([0022], “a communication node (e.g., a gNB) may need to transmit data (e.g., DL data) to a UE, which may be in a sleeping power mode. The communication node may transmit a signal (e.g., a wakeup signal) to the UE. The UE device may awaken from the sleeping power mode and be in a non-sleeping power mode (e.g., the active mode) and transmit or receive data traffic”).
Cheng doesn’t explicitly teach that the … signal transmitted by a base station using a first transmit beam and a second transmit beam of a first set of transmit beams in accordance with a beam sweeping configuration. 
Park teaches that the … signal transmitted by a base station using a first transmit beam and a second transmit beam of a first set of transmit beams in accordance with a beam sweeping configuration ([0173], “a BS configures and utilize a beam sweeping DL control region to efficiency transmit a DL control signal to a UE in multiple analogy beam directions”, [0168], “in case of a UE with high mobility or a UE operating in Discontinuous Reception (DRX) mode …. If the UE resumes DL signal reception after performing no DL signal reception during a predetermined time, the serving beam configured by the BS may be different from an analog beam from which the UE can detect a DL signal”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Park in the system disclosed by Li in view of Cheng for the purpose of establishing communication with UE after UE operates a period of time in sleep mode (see paragraph 0170 and Fig. 11). 

Claims 7, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2018/0049126), further in view of Park et al (US 2020/0336193), in view of Li et al (US 2014/0198696).
Regarding claim 7, Cheng in view of Park teaches all the limitations of Claim 6, Park further teaches: configuring the UE to monitor the first set of transmit beams to receive a set of signals from the access network entity while operating in the DRX mode (Park, [0173], [0168], “DRX mode”), 
Cheng in view of Park doesn’t explicitly teach that the set of signals comprising reference signals, or synchronization signals, or a combination thereof. 
Li teaches that the set of signals comprising reference signals, or synchronization signals, or a combination thereof (Li, [0132], UE performs RX beam training from the beams associated with the reference signal”; also [0142], “sync channel, the BCH channel, a reference signal”).
Before the effective filing date of the claimed invention, it would have been obvious to a person or ordinary skill in the art to utilize the teaching of Li in the system disclosed by Cheng in view of Park for the purpose of reestablish communication with preferred TX/RX beam with base station. 

Regarding claim 13, the aforementioned references further teaches: the reference signals comprise demodulation reference signals (DMRSs), tracking reference signals (TRSs), phase compensation reference signals (PC-RSs), or channel state information reference signals (CSI-RSs), or a combination thereof (Li, [0127], “CSI-RS measurement”); and the synchronization signals comprise primary synchronization signals (PSSs), secondary synchronization signals (SSSs), demodulation reference signals (DMRSs), physical broadcast channel (PBCH) signals, or a combination thereof (Li, [0142], “The training can use beams carrying the sync channel, the BCH channel, a reference signal and the like”).

Regarding claim 14, the aforementioned references further teaches: transmitting the set of signals using the first set of transmit beams in accordance with the beam sweeping configuration(Li, [0132], UE performs RX beam training from the beams associated with the reference signal”; also [0142], “sync channel, the BCH channel, a reference signal”).

Regarding claim 15, the aforementioned references further teaches the first transmit beam, or the second transmit beam, or both, are a pseudo-omni beam (Park, [0171], multiple analog beam directions corresponds to pseudo-omin beam).

Regarding claim 16, the aforementioned references further teaches the wakeup signal comprises a narrowband tone, or a UE-specific reference signal, or a physical downlink control channel (PDCCH) including a plurality of cyclic redundancy check (CRC) bits scrambled by a C- RNTI of the UE, or a combination thereof (f8Cheng, [0004], the device would recognize if the wakeup signal corrected to the device which receives it).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411